Citation Nr: 1527867	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected status post cervical discectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1979 to October 1984, October 1997 to April 1998, January 2003 to July 2005 and April 2007 to March 2008 with additional periods of Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2008 rating decision issued by the RO.

The Board previously remanded this claim in November 2013 and January 2015.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, a left shoulder disability is caused by the service-connected status post cervical discectomy.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability as secondary to service-connected status post cervical discectomy are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

Turning to the evidence, service treatment records (STRs) show that, in November 1987, the Veteran reported stiffness and tenderness in both shoulders after driving a big jeep.  The examiner assessed bilateral mild trapezius muscle spasm.  In March 2003, the Veteran complained of pain in the back of her neck and top shoulder for one week.  In October 2003, the Veteran reported neck and bilateral shoulder pain, greater in the right shoulder.  In May 2004, the Veteran reported bilateral shoulder pain with radiation on the right side.  She eventually underwent a posterior cervical discectomy for nerve impingement.

The Veteran filed a claim for a bilateral shoulder condition prior to separation from active duty in February 2008.  On March 2008 VA examination, the Veteran reported she had been aware of a bilateral shoulder condition for the past year associated with stiffness, fatigability, and pain which is aching and oppressing with a severity of 5 out of 10 elicited by physical activity and relieved by rest and medication.  Following physical examination, the examiner could not identify a left shoulder diagnosis.

A February 2009 doctor's note indicates that the Veteran should not participate in Reserve physical fitness tests (PFTs) due to back and shoulder pain.

In March 2011, the Veteran complained of left shoulder/blade pain for the prior three months.  She requested an X-ray; however it does not appear that one was provided.  In April 2011, she reported that the area above her left shoulder is swollen and very sore.

On June 2012 VA examination, the Veteran reported that her bilateral shoulder condition had its onset in 2008 while carrying weight during physical training.  She reported that the condition had gotten worse and that she has constant chronic pain in both shoulders.  The examiner noted objective pain on movement and localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of both shoulders.  The examiner diagnosed bilateral supraspinatus syndrome and subacromial bursitis.  The examiner noted that, according to active duty medical records, the Veteran was diagnosed with bilateral shoulder pain only in association with her cervical spine disability.  No primary left shoulder condition was documented during active duty or post discharge.  The examiner opined that the left shoulder condition is not related to active duty military service.  However, he opined that the Veteran's bilateral shoulder condition during active duty was "secondary or referred pain from primary cervical discogenic disease."

In its November 2013 Remand, the Board found that the VA examiner did not adequately address the Veteran's lay contentions of left shoulder symptomatology during and after service.  Additionally, the Board found the examiner's conclusion confusing (that the left shoulder condition was not related to active duty, but that the bilateral shoulder condition during active duty was secondary or referred pain from primary cervical discogenic disease).  Accordingly, the Board requested an addendum opinion.

A February 2014 opinion from a different examiner indicates that the Veteran's claims file was reviewed and that the Veteran's left shoulder disability was less likely than not incurred in or caused by service.  The examiner stated that there is no additional information at this time to disagree with the initial opinion.

In its January 2015 Remand, the Board found the opinion to be inadequate as it lacked a rationale.  The Board also found that the June 2012 VA opinion raised the theory of entitlement to service connection for a left shoulder disability as secondary to her service-connected cervical discogenic disease.  Thus, the Board instructed the RO to afford the Veteran an additional VA examination and opinion addressing the Veteran's lay statements and opining as to secondary service connection.

The Veteran failed to report to the scheduled March 2015 VA examination.  In her May 2015 Informal Hearing Presentation, the Veteran (through her representative) acknowledged her failure to report and that the VA followed all of the Remand instructions.  She further argued that all the evidence needed to grant her condition is of record.  Accordingly, the Board will adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 3.655(b).

The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's current left shoulder condition is secondary to her service-connected status post cervical discectomy.  The STRs suggest that the Veteran's left shoulder complaints in service were associated with her cervical disability.  The post-service medical evidence indicates continuing complaints and treatment for a left shoulder disability.  The June 2012 examiner, while rendering a negative etiology opinion on a direct basis, opined that the Veteran's bilateral shoulder condition during active duty was secondary or referred pain from primary cervical discogenic disease.  Regarding service connection as secondary to cervical disc disease, there is no contrary opinion of record.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a left shoulder disability as secondary to status post cervical discectomy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the Board is granting service connection for a left shoulder condition as secondary to her service-connected cervical spine disability, entitlement to service connection on a direct basis is rendered moot and will not be discussed.  

ORDER

Service connection for a left shoulder disorder is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


